 Case 8:18-cv-01208-AG-KES Document 101 Filed 12/07/18 Page 1 of 4 Page ID #:1237



1    James A. Anton (144999)
     Law Office of James A. Anton
2    7700 Irvine Center Drive, Suite 800
     Irvine, CA 92618
3    949-753-2818
     james@jamesantonlaw.com
4
     Attorney for Defendants, Jeannette Manfre, Albert Manfre,
5    CMAM, Inc. dba Heritage Financial Services

6
                                      UNITED STATES DISTRICT COURT
7

8
                  CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION

9

10

11   KOLETTE A. PAGE AND CLETUS M. PAGE               )    Case No. 8:18-cv-01208 AG (KESx)
                                                      )    (Assign: Hon. Judge Andrew J. Guilford)
12                      PlaintiffS,                   )
                                                      )
13                 v.                                 )    NOTICE AND STIPULATION PER
                                                      )    L.R. 7-16 TO WITHDRAW MOTION
14   MINNESOTA LIFE INSURANCE                         )    FOR MORE DEFINITE STATEMENT
     COMPANY, SHURWEST HOLDING                        )    OR IN THE ALTERNATIVE
15   COMPANY, INC., SHURWEST, LLC;                    )    MOTION TO DISMISS COMPLAINT
     HAPPY STATE BANK & TRUST COMP ANY                )
16   DBA GOLDSTAR TRUST COMPANY;                      )    Hearing Date: December 17, 2018
     FUTURE INCOME PAYMENTS, LLC;                     )    Hearing Time: 10:00 am
17   CMAM, INC. DBA HERITAGE FINANCIAL                )    Courtroom: lOD
     SERVICES; ALBERT ANDREW MANFRE;                  )
18   JEANNETTE MANFRE; MATTHEEW LEE                   )
     BIESER, AND DOES 1 - 10,                         )
19                                                    )
                        Defendants.
20

21
            Plaintiffs Kolette A. Page and Cletus A. Page (together, "Plaintiffs") and
22
     defendants CMAM, Inc. dba Heritage Financial Services and Albert and Jeanette
23
     Manfre (the "Heritage Defendants"), (collectively "Stipulating Parties"), hereby
24
     stipulate as follows:
25
            Whereas, the Court issued an order on December 3, 2018 granting with leave to
26
     amend the Motion to Dismiss of Shurwest and GoldStar;
27

28
                                                      1
                                  NOTICE AND STIPULATION TO WITHDRAW
 Case 8:18-cv-01208-AG-KES Document 101 Filed 12/07/18 Page 2 of 4 Page ID #:1238



1          Whereas, the Heritage Defendants filed a motion for more definite statement or
2    in the alternative to dismiss the complaint that is set for hearing on Dec. 17, 2018.
3    WHEREFORE, the Stipulating Parties stipulate and agree as follows:
4           1.    Heritage Defendants filed a motion for more definite statement or in the
5    alternative to dismiss the complaint set for hearing on December 17, 2018 is
6    withdrawn in light of the court's order of December 3, 2018 and Plaintiffs shall not
7    enter a default of the Heritage Defendants as a result of the withdrawal;
8          2.     Plaintiffs will file an amended complaint as allowed pursuant to the
9    court's order of Dec. 3, 2018 and the Heritage Defendants will respond to the amended
10   complaint thereafter;
11         3.     In the event that Plaintiffs do not file an amended complaint within the
12   time allowed by the order of December 3, 2018, then the Heritage Defendants are
13   permitted to refile its motion for more definite statement or in the alternative to dismiss
14   within 10 days after expiration of the time for Plaintiff to amend its complaint pursuant
15   to the court's December 3, 2018 order. Plaintiffs reserve all their objections and
16   defenses to the withdrawn motion if refiled by the Heritage Defendants .
17                                           REIF LAW GROUP,P.C.
                                             Brandon S. Reif
18                                           Marc S. Ehrlich
                                             Ohia A. Amadi
19

20
                                             FURGISON LAW GROUP, P.C.
21                                           Jon C. Furgison
22
23    Dated: December 7, 2018         By:
24                                           Brandon S. Reif
                                             Marc S. Ehrlich
25                                           Ohia A. Amadi

26
                                             Attorneys for Plaintiffs Kolette A. Page And
27
                                             Cletus M Page
28
                                                  2
                             NOTICE AND STIPULATION TO WITHDRAW
 Case 8:18-cv-01208-AG-KES Document 101 Filed 12/07/18 Page 3 of 4 Page ID #:1239



1

2
3                                                       OF JAMES A. ANTON

4

5     Dated: December 7, 2018     By:

6

7
                                        Attorneys for Defendants Jeannette Maefre,
8
                                        Albert Maefre, and CMAM, Inc. dba Heritage
9
                                        Financial Services
10

11
12
13

14

15

16

17

18

19

20

21
22
23

24

25
26
27

28
                                            3
                          NOTICE AND STIPULATION TO WITHDRAW
 Case 8:18-cv-01208-AG-KES Document 101 Filed 12/07/18 Page 4 of 4 Page ID #:1240



1                                                PROOF OF SERVICE

2    ST ATE OF CALIFORNIA, COUNTY OF ORANGE, UNITED STATES OF AMERICA

3       I am employed in the county of Orange, State of California . I am over the age of 18 and not a party to the
     within acti':3j my business address is 7700 Irvine Center Drive, Suite 800, Irvine, CA 92618.
4
     On Dec. __  , 2018, I served the foregoing document described as NOTICE AND STIPULATION
5    PER L.R. 7-16 TO WITHDRAW MOTION FOR MORE DEFINITE STATEMENT OR IN
     THE ALTERNATIVE MOTION TO DISMISS COMPLAINT on the interested parties in this action
6    by placing a true copy thereof enclosed in sealed envelopes addressed as follows:
     Brandon Reif, Reif Law Group, 10250 Constellation Blvd., Suite 100, Los Angeles, CA 90067 (310) 494-6500
7    (BReif@reiflawgroup.com) (P la inti/f's)
8    Kathy Huang, Alston & Bird, 333 South Hope Street, 16th Floor, Los Angeles, CA 90071 (213) 576-1000
     (Kathy.huang@alston.com) (Minnesota Life Ins. Co.)
9
     Joseph Aliberti , Law Office Joseph Aliberti, 4340 Von Karman Ave., Suite 110, Newport Beach, CA 92660
10
     (949) 734-0550 (jma@alibertilaw.com) (Mathew Beiser)
11
     Joe Akrotirianakis, King & Spalding, 633 West Fifth Street, Suite 1700, Los Angeles, CA 90071 (213) 443-
12   4355 (JAkro@KSLAW.com) (Shurwest Holding Company, Inc. & Shurwest, LLC)

13   Faisal Zubairi, Dorsey & Shitnes, 600 Anton Blvd., Suite 2000, Costa Mesa, CA 92626-7655 (714-800-1461)
     (zubairi.faisal@dorsey.com) (Happy State Bank & Goldstar Trust Company)
14
            VIA MAIL: As follows: I am "readily familiar" with the firm's practice of collection and processing
15   correspondence for mailing. Under that practice, it would be deposited with U.S. postal service on that same
     day with postage thereon fully prepaid at Orange County, California in the ordinary course of business. I am
16   aware that on motion of the party served, service is presumed invalid if postal cancellation date or postage
     meter date is more than one day after date of deposit for mailing in affidavit.
17
             BY PERSONAL SERVICE: I delivered such envelope by hand to the office of the above
18   addressee(s) during normal business hours.

19           BY OVERNIGHT COURIER: I caused the above-referenced document(s) to be delivered to an
     overnight courier service for delivery to the addressee(s) shown.
20
              BY FACSIMILE TRANSMISSION: I caused the above-referenced document(s) to be transmitted
21   to the above-named person(s) at the above facsimile numbers.
22     ~ VIA ELECTR<_>NICMAIL: The document was ser_v~de~ectronically to the respective e-mail
     ~ss(es)     of the party(1es) as stated above and/or on the ma1lmg hst.
23
24      I declare under penalty of perjury under the laws of the State of California and the laws of the United States
     that the foregoing is true and correct.
25
        Executed Dec .   .::1.
                            , 2018, at O ange Co    ty, California.
26
27

28
                                                             4
                                  NOTICE AND STIPULATION TO WITHDRAW
